Citation Nr: 0721896	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1964 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran asserts that his experiences in Vietnam resulted 
in post-traumatic stress disorder. 

The veteran served in the United States Army in the Republic 
of Vietnam from May 1965 to May 1966 with the 347th 
Transportation Company as a boatswain.  The service records 
do not establish that the veteran served in combat. 

The veteran reported that while in Vietnam he was subjected 
to enemy attacks while stationed at Vung Tau and Nha Trang in 
May, June, and December 1965.    

VA records disclose that the veteran was diagnosed with post-
traumatic stress disorder in June 1999 due to his combat 
experiences, but as noted above, the service records do not 
establish that the veteran served in combat.  

In February 2005, the U.S. Army and Joint Services Records 
Research Center (JSRRC) reported that an attack against Nha 
Trang Airfield took place in June 28, 1965, resulting in the 
death of a U.S. Air Force service member.  From the current 
record it is not clear where the 347th Transportation Company 
was at the time of the attack in June 1965.  

In light of the above, further evidentiary development under 
the duty to assist is required.  38 C.F.R. § 3.159.  
Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's in-patient 
records, if any, for June 1965 from the 
8th Army Field Hospital at Nha Trang, 
Vietnam.  

2. Ask the U.S. Army and Joint Services 
Research Center (JSRRC) for the unit 
history and lessons learned for the 347th 
Transportation Company from May to 
December 1965 to include whether 
personnel were assigned to an area 
proximate to the U.S. airfield at Nha 
Trang or whether the assigned area of the 
347th Transportation Company was 
attacked.  

3. After the response from JSRRC, 
determine whether there is credible 
supporting evidence that the claim 
in-service stressor or stressors 
occurred. 

If there is credible supporting 
evidence that the in-service 
stressor or stressors occurred, 
schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has post-
traumatic stress disorder under the 
criteria in DSM-IV, based upon the 
verified stressor or stressors only.  
The veteran's file must be made 
available to the examiner for 
review.

4. After the above is completed, 
adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


